DETAILED ACTION
This Office action is in reply to correspondence filed 7 June 2021 in regard to application no. 16/737,764.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, claims were rejected only under 35 U.S.C. § 101, and it was there explained why no rejection was made under § 102 or 103.  With the present amendment, the claims now require one device which makes a prediction of desirable media content and a second device which is caused (by the first) to display the content.
Though the claims continue to recite abstraction, as set forth in the previous Office action, this bifurcation of steps so as to require them to be divided between disparate computers goes beyond generally linking the abstract idea to a particular technological environment, referring to MPEP § 2106.05(e).  As such the claims are no longer “directed to” the previously-construed abstract idea and so are patent eligible.
One may argue that dividing a process between two computers was, at the relevant time, well-understood, routine and conventional.  However, the analysis in the previous paragraph determined patent eligibility at what the below-recited Guidance refers to as “step 2A, prong two”, and the MPEP makes it clear, MPEP § 2106.05(d), that whether additional claim elements are “well-understood, routine [and] conventional” is “only evaluated in step 2B of the eligibility analysis”; as the claims were determined eligible at step 2A, we do not reach step 2B and so this evaluation is not done.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694